EXHIBIT 21.1 Subsidiaries of Registrant (All 100% owned) Country of Organization NVIDIA International Holdings, Inc. United States NVIDIA Development, Inc. Canada JAH Venture Holdings, Inc. United States NVIDIA International, Inc. Cayman Islands NVIDIA US Investment Company United States NVIDIA Singapore Pte Ltd Singapore NVIDIA Pty Limited Australia NVIDIA Ltd. United Kingdom NVIDIA GmbH Germany NVIDIA Hong Kong Holdings Limited Hong Kong NVIDIA GK Japan NVIDIA Graphics Holding Company Mauritius NVIDIA Semiconductor Holding Company Mauritius NVIDIA Graphics Private Limited India NVIDIA Semiconductor Shanghai Co. Ltd. China NVIDIA BVI Holdings Limited British Virgin Islands NVIDIA Semiconductor Shenzhen Holding Company Mauritius NVIDIA Semiconductor Shenzhen Co., Ltd. China NVIDIA Hong Kong Development Limited Hong Kong NVIDIA Helsinki Oy Finland NVIDIA Holding Oy Finland NVIDIA Dutch Cooperatief U.A. Netherlands PortalPlayer LLC United States PortalPlayer USA, Inc. United States PortalPlayer (India) Private Limited India PortalPlayer International Cayman Islands Orange Rock IP, LLC United States PortalPlayer Technologies, LLC United States ULi Electronics Inc. British Virgin Islands Mental Images GmbH Germany Mental Images, Inc. United States Mental Images Pty. Ltd. Australia Computer Kulter GmbH Germany Harvest 2400 LLC United States Harvest 2400 SC, Inc. United States
